Title: To George Washington from John Cadwalader, 27 April 1778
From: Cadwalader, John
To: Washington, George



My dear Sir
Maryland (Kent County) 27th April 1778

I was on the western Shore when your Favor by Capt: Lee reached my House; & as I was daily expected home, Gen: Dickinson did not forward it; by which means I cannot have the pleasure of seeing you so soon as I could wish.
I always proposed spending the active part of the Campaign in Camp, but I did not conceive the Enemy could possibly take the Field till towards the 1st of June (owing to the difficulties of subsisting their Horses before that time) & therefore have not made the necessary preparation for seting off immediatly, agreeable to your wishes—But be assured I shall exert myself, to the utmost, in geting some matters, of importance to my private affairs, setled; after which I shall loose no time in paying my Compts to you in Camp.
The wishes, you kindly express, to see me engaged in the Service, I esteem the greatest honor; but an appointment to any command, at this time, would probably create great Complaints; which, instead of occasioning, I wish to prevent. I have not the vanity to think my assistance at Camp can be important to the Service; but small as it may be, I conceive it my duty to offer it at this critical time; reflecting, that if it is of no value to my Country, it will cost it nothing.
Be pleased to present my Compliments to the Gentlemen of your Family & believe me to be, with the greatest respect & esteem, your affectionate & most obt hble Servant

John Cadwalader

